Citation Nr: 1736001	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition due to an undiagnosed illness related to Gulf War Illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marines Corps from July 2, 2001 to July 1, 2005. He is the recipient of the Combat Action Ribbon (Iraq) and Global War on Terrorism Expeditionary Medal (Iraq), among other medals.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Winston-Salem regional office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDING OF FACT

The Veteran's skin condition, diagnosed as lichens nitidus, had its onset in service, and is at least as likely as not causally related to his military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition have been met. 38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Veteran, as layperson, is competent to report what he perceives through his senses, and his assertions may serve to support a claim by reporting lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F. 3d 1372 (2007). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records show that in June 2000, on his enlistment examination, the Veteran reported no skin diseases. See June 2000 Service Treatment Records (STRs). In January 2003, the Veteran completed a small pox vaccination form and indicated no skin problems; he also completed a pre-deployment questionnaire and reported no medical problems. See January 2003 STRs.

In June 2003, on return from Iraq, the Veteran reported a rash, which had started on his abdomen and spread to his trunk, arms, and genitalia. See June 2003 STRs. He was diagnosed with lichens nitidus and treated with topical corticosteroid cream. Id. In 2010, the Veteran requested an evaluation for changes in the skin on his hands. See November 2010 Capri VA Treatment Records. He informed the nurse examiner that he had a generalized rash "since he came from Iraq." Id. In March 2011, the Veteran sought medication for his continuing rash.  See March 2011 Capri VA Primary Care Note.

VA examined the Veteran in July 2011, and the Veteran noted his history of a rash in 2003 scattered on his trunk, arms, genitalia, and flank, which was diagnosed as lichens nitidus. See July 2011 VA examination. During the examination, the Veteran explained that his rash comes and goes, and is mostly on his hands. Id. The examiner stated that this condition is a known diagnosable condition; an unusual but benign condition of the skin of unknown etiology. Id. The examiner reviewed all pertinent records, and he opined that the skin condition was not caused by or a result of an in-service event. Id. In November 2011, the Veteran again requested an evaluation for the rash on his hands. See November 2011 Capri Nursing ER Assessment.

The record supports a finding that the Veteran has a skin condition that is the result of his military service. First, the evidence demonstrates a present disability, a skin condition diagnosed as lichens nitidus. Second, his skin condition had its onset during service, as shown by his June 2003 STRs. The onset of this condition is reinforced by the July 2011 VA examiner's notating that the condition had its "onset in June 2003." 

With regard to the issue of nexus, the Board finds most probative evidence the lay and medical evidence of continuity of symptomatology since service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Although a June 2005 discharge examination noted that the Veteran's skin was normal, the Veteran explained, and the VA examiner observed in July 2011, that the condition of lichens nitidus will "intermittently come and go."  Specifically, the examiner noted the rash with "onset in June 2003," and intermittent with remissions.  Despite the VA examiner's opinion that the Veteran's skin condition was not caused by or a result of an in-service event, the Board finds that the condition had its onset in service, with competent and credible evidence of continuity of symptomatology since service. The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a skin condition, diagnosed as lichens nitidus is warranted. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."); see also 38 C.F.R. § 3.303(a) (2016) ("Determinations as to service connection will be based on review of the entire evidence of record, with due consideration [. . .] to administer the law under a broad  and liberal interpretation consistent with the facts in each individual case.")


ORDER

Service connection for a skin condition, diagnosed as lichens nitidus, is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals






	


Department of Veterans Affairs


